                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division


KIERAN RAVI BHATTACHARYA,                    )
                                             )
              Plaintiff,                     )
                                             )
v.                                           ) Civil Action No. 3:19-CV-54-NKM-JCH
                                             )
                                             )
JAMES B. MURRAY, JR., et al.,                )
                                             )
              Defendants.                    )
                                             )


                       DEFENDANTS’ RULE 12(B)(6) MOTION TO
                        DISMISS FIRST AMENDED COMPLAINT

       Defendants, James B. Murray, Jr., Whittington W. Clement, Robert M. Blue, Mark T.

Bowles, L.D. Britt, Frank M. Conner, III, Elizabeth M. Cranwell, Thomas A. Depasquale,

Barbara J. Fried, John A. Griffin, Louis S. Haddad, Robert D. Hardie, Maurice A. Jones, Babur

B. Lateef, Angela Hucles Mangano, C. Evans Poston, Jr., James V. Reyes, Peter C. Brunjes,

Timothy Longo Sr., Melissa Fielding, John J. Densmore, Jim B. Tucker, Christine Peterson,

Nora Kern, and Sara K. Rasmussen, by counsel, respectfully move this Court to grant its Motion to

Dismiss with prejudice under Rule 12(b)(6) of the Federal Rules of Civil Procedure. The

accompanying memorandum in support sets forth Defendants’ request for relief.

       A proposed Order is attached for this Court’s consideration.
                               Respectfully submitted,
                               JAMES B. MURRAY, JR., WHITTINGTON W.
                               CLEMENT, ROBERT M. BLUE, MARK T. BOWLES
                               L.D. BRITT, FRANK M. CONNER III, ELIZAETH M.
                               CRANWELL, THOMAS A. DEPASQUALE, BARBARA
                               J. FRIED, JOHN A. GRIFFIN, LOUIS S. HADDAD,
                               ROBERT D. HARDIE, MAURICE A. JONES, BABUR B.
                               LATEEF, ANGELA HUCLES MANGANO, C. EVANS
                               POSTON JR., JAMES V. REYES, PETER C.
                               BRUNJES, TIMOTHY LONGO SR., MELISSA
                               FIELDING, JOHN J. DENSMORE, JIM B. TUCKER,
                               CHRISTINE PETERSON, NORA KERN, and
                               SARA K. RASMUSSEN


                                      /s/ Madeline M. Gibson
MARK R. HERRING                Madeline M. Gibson (VSB No. 87561)
Attorney General of Virginia   Assistant Attorney General
                               Office of the Virginia Attorney General
SAMUEL T. TOWELL               202 North 9th Street
Deputy Attorney General        Richmond, Virginia 23219
                               Telephone: (804) 692-0551
MARSHALL H. ROSS               Facsimile: (804) 371-2087
Senior Assistant Attorney      mgibson@oag.state.va.us
General
                               Counsel for Defendants




                                         2
                               CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of March, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system and that a notice of electronic filing will be

delivered via the CM/ECF system to all counsel of record.




                                                    /s/ Madeline M. Gibson
                                                    Madeline M. Gibson (VSB No. 87561)
                                                    Assistant Attorney General
                                                    Office of the Virginia Attorney General
                                                    202 North 9th Street
                                                    Richmond, Virginia 23219
                                                    Telephone: (804) 692-0551
                                                    Facsimile: (804) 371-2087
                                                    mgibson@oag.state.va.us

                                                    Counsel for Defendants




                                               3
